Citation Nr: 0500805	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  01-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an effective date earlier than March 22, 
1994, for the grant of service connection for dysthymic 
disorder with severe anxiety.

2.  Entitlement to an effective date earlier than March 22, 
1994, for a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
December 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted TDIU, 
effective August 12, 1994 and granted service connection for 
a dysthymic disorder as secondary to service-connected HIV-
related illness.  A 50 percent rating was assigned effective 
March 28, 1994.  

In a June 1997 rating decision, the RO determined that an 
effective date earlier than August 12, 1994 for TDIU was not 
warranted.  

In a September 1997 rating decision, the RO indicated that 
the actual effective date of service connection for dysthymic 
disorder was March 22, 1994, not March 28, 1994.

In pertinent part, in an April 1998 Board decision, 
entitlement to an effective date earlier than August 12, 
1994, for TDIU was remanded.  In February 1999, the case was 
again remanded for the purpose of affording the veteran a 
personal hearing.  In October 1999, the veteran testified at 
a personal hearing before the undersigned via videoconference 
from the RO.  In December 1999, the Board noted that the only 
issue before the Board was entitlement to an effective date 
earlier than August 12, 1994, for TDIU, and remanded this 
issue to the RO.  In addition, the Board instructed the RO to 
readjudicate the issue of entitlement to an effective date 
earlier than March 22, 1994, for the grant of service 
connection for dysthymic disorder with severe anxiety.  

In a March 2000 rating decision, the RO denied the issue of 
entitlement to an effective date earlier than March 22, 1994, 
for the grant of service connection for dysthymic disorder 
with severe anxiety.  The RO granted an earlier effective 
date of March 22, 1994 for TDIU.  The veteran has continued 
his appeal as to both issues on the front page of this 
decision.  


FINDINGS OF FACT

1.  On March 22, 1994, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for anxiety reaction; the evidence of record 
showed that he had anxiety reaction which was related to his 
service-connected HIV-related illness and hepatitis B.  

2.  There is no evidence earlier than March 22, 1994, 
establishing an informal or formal claim of service 
connection for dysthymic disorder/anxiety reaction; prior 
medical records of treatment for a psychiatric disability do 
not constitute informal claims for compensation for a 
psychiatric disability since service connection was not in 
effect for psychiatric disability.

3.  In September 1989, a claim for TDIU benefits was 
received.  

4.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to March 22, 1994, the date of service 
connection for dysthymic disorder with severe anxiety.

5.  There is no evidence on file showing that that the 
veteran's service-connected disabilities, consisting of HIV-
related illness and hepatitis B, combined to preclude 
employment prior to March 22, 1994.  

6.  Competent evidence establishes that dysthymic disorder 
with severe anxiety precludes employment.  



CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to March 22, 1994, for the grant of service 
connection for dysthymic disorder with severe anxiety.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

2.  The legal criteria have not been met for an effective 
date prior to March 22, 1994, for TDIU.  38 U.S.C.A. § 5110 
(West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a January 
2004 VCAA letter.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that additional evidence was submitted to the 
Board without prior AOJ review.  This evidence is entirely 
duplicative; thus the lack of initial AOJ review is harmless 
and non-prejudicial.  

The Board further notes that the veteran's representative 
contends that there are VCAA deficiencies in this case.  
However, the Board points out that the veteran was provided 
this information.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In December 1986, a VA Form 21-526e, was received from the 
veteran.  In that correspondence, the veteran referred to 
chronic hepatitis B.  

In February 1987, the veteran was afforded a VA examination.  
He was diagnosed as having chronic persistent hepatitis B and 
HTLV-3 positivity with associated adenopathy.  

In an April 1987 rating decision, service connection was 
granted for HTLV-3 positivity with associated adenopathy and 
for chronic persistent hepatitis B.  Both were assigned non-
compensable ratings.  The combined rating was 10 percent per 
38 C.F.R. § 3.324.  He failed to show for a hearing.  In a 
November 1987 letter, he was advised that no further action 
was being taken on his appeal as he failed to show for his 
scheduled hearing and failed to respond to a prior letter 
seeking clarification.  

In February 1989, the veteran was treated by VA for his HIV-
related illness.  

In March 1989, letters were received from the veteran.  In an 
April 1989 letter, the veteran was advised that the letters 
were accepted as a claim for increase.  The letter also 
explained the reasoning behind a prior attempted 
disagreement.

In March 1989, the veteran was afforded a VA neuropsychiatric 
evaluation.  The veteran was assessed to have anxiety and 
HIV-related emotional problems.  Subsequent March 1989 
treatment records reflect that the veteran had an adjustment 
reaction to his potential to become seriously ill.  

In April 1989, the veteran was afforded a VA examination.  At 
that time, the veteran did not exhibit any symptomatology 
consistent with advancing HIV disease.  It was noted that the 
veteran had been provided anti-depressant medication and 
counseling.  It was also noted that it was felt that the 
veteran had a mood disturbance personality disorder related 
to his HIV status.  

In September 1989, a VA Form 21-4138, was received from the 
veteran which was dated in August 1989.  In this 
correspondence, the veteran reported an increase in symptoms 
and stated that he could no longer work full-time.  Although 
the veteran reported that he had deteriorated 
psychologically, he did not express a desire to obtain 
service connection for a psychiatric disorder.  

In an April 1990 rating decision, increased ratings for HTLV-
3 positivity with associated adenopathy and for chronic 
persistent hepatitis B were denied.  The veteran disagreed 
and was sent a statement of the case, but he did not perfect 
an appeal.  

In January 1992, a VA Form 21-4138 was received from the 
veteran in which he indicated that he had new evidence with 
regard to his HIV claim.  Thereafter, VA records dated from 
December 1990 to March 1992 were received.  December 1990 
records reflected a diagnosis of generalized anxiety 
disorder.  

In an April 1992 rating decision, an increased rating for 
HTLV-3 positivity with associated adenopathy was denied.  

In February 1994, the veteran was afforded a VA examination.  
It was noted that the veteran was having abdominal 
tenderness; nausea nearly daily; gagging; stomach pain; 
anorexia with weight loss; malaise; and generalized weakness.  
The diagnoses included AIDS, active; anxiety reaction; and 
hepatitis, active.  

On March 22, 1994, a VA Form 21-4138, was received in which 
the veteran indicated that his HTLV-3 positivity with 
associated adenopathy had worsened and that he was seeking 
service connection for anxiety reaction.  

In a July 1994 rating decision, an increased rating of 10 
percent for HTLV-3 positivity with associated adenopathy, was 
granted, and an increased rating of 30 percent for hepatitis 
B, was granted, both effective from January 25, 1994.  

On August 12, 1994, a VA Form 21-8940, was received from the 
veteran in which he sought TDIU benefits.  

In August 1994, the veteran was afforded a VA psychiatric 
examination which resulted in a diagnosis of dysthymic 
disorder with severe anxiety symptomatology which was related 
to his HIV-related illness and hepatitis B.  The veteran 
indicated that he was not employed.  

Thereafter, March 1994 VA treatment records were received 
which showed that the veteran was treated for psychiatric 
disability.  He was unemployable due to his major affective 
disorder.  

Thereafter, a July 1989 VA mental hygiene clinic report was 
received which showed that the veteran was treated for an 
adjustment disorder.  

Thereafter, private medical records were received showing 
treatment during 1994 for psychiatric disability.  

In a December 1994 rating decision, service connection for 
dysthymic disorder was granted and a 50 percent rating was 
assigned effective March 28, 1994.  TDIU benefits were 
granted effective August 12, 1994.  

In a September 1997 rating decision, the RO indicated that 
the actual effective date of service connection for dysthymic 
disorder was March 22, 1994.

In October 1999, the veteran testified at a personal hearing 
before the undersigned via videoconference from the RO.  He 
essentially stated that his psychiatric impairment began 
during service and that he was totally disabled from the time 
of his separation from service  

In a March 2000 rating decision, the RO denied the issue of 
entitlement to an effective date earlier than March 22, 1994, 
for the grant of service connection for dysthymic disorder 
with severe anxiety.  The RO granted an earlier effective 
date of March 22, 1994 for TDIU.  

Subsequent, VA medical records dated from February 1989 to 
1999 were received.  In pertinent part, they showed treatment 
for neuropsychiatric complained from February 1989.  In 
addition, the veteran was treated for HIV-related complaints 
such as fatigue and respiratory disturbances.  


Analysis

Entitlement to an effective date earlier than March 22, 1994, 
for the grant of service connection for dysthymic disorder 
with severe anxiety

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i).  In this case, the veteran was separated 
from service in December 1986.  An application for service 
connection for a psychiatric disability was not received 
within one year of the date of separation.  

The law provides that an award based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase, shall be fixed in accordance with the facts found, 
but shall not be earlier that the date of receipt of 
application therefore.  38 U.S.C.A. § 5110.  Regulations 
provided; the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The claim of service connection from the veteran was received 
on March 22, 1994.  This was the effective date of service 
connection assigned by the AOJ as the later of the two dates 
between the date of claim and the date entitlement arose.  
The veteran seeks an earlier effective date.  

The veteran's original claim for compensation (as defined by 
38 C.F.R. § 3.160(b)) was received in 1986.  The document 
made no reference to a psychiatric disorder and therefore was 
not a claim for a psychiatric disorder.

A review of the record shows that no claim of service 
connection for a psychiatric disorder was received from the 
veteran prior to March 22, 1994.  In September 1989, a VA 
Form 21-4138, was received from the veteran; however, 
although the veteran reported that he had deteriorated 
psychologically, he did not express a desire to obtain 
service connection for a psychiatric disorder.  The veteran 
did not show an intent to seek service connection for a 
psychiatric disorder at that time.  He expressed a desire for 
a higher rating with regard to his HIV-related illness.  VA's 
duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

The Board must also consider whether the veteran otherwise 
had a claim of service connection for a psychiatric disorder 
prior to March 22, 1994.  The Board notes that VA had 
previously considered certain VA medical records to be a 
claim of compensation per 38 C.F.R. § 3.157.  However, new 
directives from the United Sates Court of Appeals (Court) 
restrict those cases to instances where service-connected for 
the treated disability has already been established.  Further 
explanation is warranted.  

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.157 
provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will 
be accepted as a claim when such reports relate to 
examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.

In this case, a claim of compensation had been allowed.  
Service connection was in effect for HIV-related illness and 
for hepatitis B.  However, for the reasons set forth below, 
the provisions of 38 C.F.R. § 3.157 do not permit a finding 
in this case that the veteran had a claim pending for service 
connection prior to March 22, 1994, for a psychiatric 
disorder.  

Over the last 40 years, various VA General Counsel(GC) 
opinions, Veterans Benefits Administration (VBA) papers, and 
decisions of the Court have addressed the matter of when a 
hospitalization or examination report can serve as a claim 
for benefits.  

In an April 1960 unpublished GC opinion, it was determined 
that the provisions of VA regulation 1157 relate to 
acceptance of a report of hospitalization as a claim for 
increased compensation are applicable whenever there is an 
increase in overall disability of a veteran who already has 
an award based on service-connected disability, irrespective 
of whether the particular increase related to a disability 
for which compensation had previously been awarded.  VAOPGC 
(April 4, 1960).  

The GC upheld that April 1960 opinion in September 1981.  The 
GC concluded that a report of VA hospitalization in the case 
of a service-connected veteran was considered a claim for 
increased benefits even though the disability concerned was 
other than the one from which service connection had already 
been established.  VAOPGC (September 29, 1981).  

In a May 1984 opinion, the GC modified its position, 
determining that the date of outpatient or hospitalization 
admission might be considered a possible effective date for 
payment of compensation benefits only where service 
connection had already been established for the disability 
for which the claimant was subsequently hospitalized or 
examined.  The GC indicated that the modification was made in 
response to a changed statutory effective date scheme.  It 
was noted that the prior interpretations were inconsistent 
with the current legal authority, which, among other things, 
required that a claim for benefits be specific.  However, 
although notice of hospitalization may not suffice as an 
informal claim when a veteran service-connected for one 
disability is hospitalized for a different disability for 
which service connection has not been granted, it is possible 
to grant an increase as of an effective date earlier than the 
date of claim based on increased disability ascertainable 
within the preceding year.  VAOPGC (May 24, 1984).  (See 
current 38 C.F.R. § 3157 referencing or a claim specifying 
the benefit is received within 1 year.)

However, more recently, in Sears v. Principi, 16 Vet. App. 
244, 249 (2003), the Court determined that 38 C.F.R. § 3.157 
pertained to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service connected rating 
where service connection has already been established.  The 
decision implicitly invalidated the prior GC opinions.  See 
Gallegos v. Gober, 14 Vet. App 50, 55, rev'd 283 F.3d 1309 
(Fed. Cir. 2002).  Prior to Sears, 38 C.F.R. § 3.157 was 
interpreted to mean that an increase was sought in the level 
of compensation overall, not just an increase for a 
particular disability.  Thus, if compensation was in effect 
for any disability, then a report of a VA medical examination 
or hospitalization was accepted as an informal claim for 
increased benefits to include for compensation for a 
different disability, if a claim specifying the benefit was 
received within one year.  However, Sears is precedent and 
controlling and invalidates this interpretation.  

In sum, the record does establish that the veteran was in 
receipt of compensation, albeit for a different disability, 
as of 1986.  However, per Sears, the veteran cannot establish 
an effective date prior to his date of claim for service 
connection for a psychiatric disorder, which was March 22, 
1994.  Any prior VA medical records which might have 
previously been considered to be informal claims of 
compensation for a psychiatric disability are currently not 
interpreted as such, because, in light of the decisions in 
Sear, there is no basis for considering the provisions of 
38 C.F.R. § 3.157 as a basis for an earlier effective date 
unless the disability is already service-connected.  Stated 
differently, merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.  
Other than the veteran's treatment, there is nothing to 
reflect a claim or an informal claim prior to March 22, 1994.  
His assertion that an earlier effective date is warranted for 
service connection for dysthymic disorder with severe anxiety 
is legally unsupported.  Sears.


Entitlement to an Effective Date Earlier than March 22, 1994, 
for TDIU

The veteran and his representative maintain that an effective 
date prior to March 22, 1994, for TDIU, is warranted.  They 
cite to Hazan v. Gober, 10 Vet. App. 511 (1997) and indicate 
that all evidence should be considered.  

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute provides, in pertinent part, that: (a) 
Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor; (b)(2)  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 stated that: 
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later; (o)(2) Disability 
compensation.  Earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.

TDIU ratings may be assigned where the combined schedular 
rating for the appellant's service-connected disabilities is 
less than 100 percent and when it is found that such 
disorders are sufficient to render the appellant 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  If there is only one such service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more with a combined 
rating of 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The Federal Circuit has established that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the VA must consider 
total disability based upon individual unemployability.  
Roberson v. Principi, 251 F. 3d 1378 (2001).  In essence, 
Roberson establishes when a claim for individual 
unemployability must be recognized or inferred.

In this case, prior to the grant of service connection for 
dysthymic disorder with severe anxiety, the veteran did not 
meet the schedular criteria for TDIU.  His HIV-related 
illness and hepatitis B alone were no more than 50 percent 
combined prior to March 22, 1994.  Thus, prior to March 22, 
1994, the veteran did not meet the schedular criteria for 
TDIU.  As such, regardless of whether there was any claim 
pending prior to March 22, 1994, TDIU was not warranted on a 
schedular basis.  

The Board must also consider whether there was a claim 
pending for TDIU prior to March 22, 1994 for TDIU on the 
basis that the veteran's service-connected HIV-related 
illness and hepatitis B, without consideration of psychiatric 
disability which was not service-connected prior to March 22, 
1994, combined to preclude employment prior to March 22, 
1994, on an extraschedular basis.

A review of the record shows that the earliest possible 
relevant document  benefits was the September 1989 VA Form 
21-4138.  In that correspondence, the veteran first mentioned 
unemployability.  In the Board's December 1999 remand 
decision, the RO was instructed to determine if the VA Form 
21-4138 was an informal claim for TDIU.  In a March 2000 
rating decision, the RO granted an earlier effective date of 
March 22, 1994 for TDIU.  Although the RO did not reference 
the VA Form 21-4138, but assigning the effective date no 
earlier than March 22, 1994, this issue was implicitly denied 
and not left unadjudicated.  

Nevertheless, even accepting the September 1989 
correspondence as a claim for TDIU, there is no evidence on 
file showing that that the veteran's service-connected 
disabilities, consisting of HIV-related illness and hepatitis 
B, combined to preclude employment prior to March 22, 1994.  
The veteran indicated that he was unable to work full-time, 
but the evidence did not establish that the veteran was 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  His 
statement was not supported by the competent evidence.  The 
competent evidence did not show that there was impairment 
which was sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  There 
is no competent evidence showing that the veteran was unable 
to obtain and retain substantially gainful occupation (due to 
his then service-connected disabilities) prior to March 22, 
1994.  

Rather, the competent evidence shows that as of March 1994, 
the veteran was unemployable due to his dysthymic disorder 
with severe anxiety.  A VA examiner indicated that the 
veteran was unable to work as of March 1994 due to his 
dysthymic disorder with severe anxiety.  Thus, the record 
shows that the veteran's psychiatric disability rendered him 
unemployable as of that time.  He cannot therefore be 
assigned a TDIU rating effective prior to the effective date 
of service connection for dysthymic disorder with severe 
anxiety, March 22, 1994, as that was the cause of his 
unemployability status as of March 1994, according to the 
competent evidence.  Regardless of whether his other service-
connected disabilities currently contribute to his 
unemployability status, the matter being considered is 
whether they caused unemployability prior to March 22, 1994.  
As noted, they did not.  

The AOJ has assigned the same effective date for the grant of 
service connection for dysthymic disorder with severe anxiety 
and for TDIU benefits.  The Board has affirmed the assigned 
effective date of March 22, 1994 for the grant of service 
connection for dysthymic disorder.  Since the effective date 
for the veteran's TDIU benefits and his psychiatric 
disability are the same, the appellant has received the 
earliest possible effective date permitted by law since his 
service-connected dysthymic disorder results in his 
unemployability.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 
3.400, 4.16.


ORDER

Entitlement to an effective date earlier than March 22, 1994, 
for the grant of service connection for dysthymic disorder 
with severe anxiety is denied.

Entitlement to an effective date earlier than March 22, 1994, 
for TDIU is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


